The Honorable Janice A. Judy State Representative 202 West Maple Street Fayetteville, AR 72701-4132
Dear Representative Judy:
I am writing in response to your request for an opinion on the following question:
  Can the County Recorder reimburse the county general fund from the current balances in the Recorder's Cost Fund for past years in which certain salary and expenses were paid by the county general fund that could also have been paid from the Recorder's Cost Fund (Arkansas Code  21-6-306) at the Recorder's discretion?
You state in this regard that the Washington County Recorder's Cost Fund ("the Fund") has accumulated an excess balance, and that for several years in the past certain salaries and administrative expenses in the County Recorder's office have been paid from the county general fund on behalf of the Recorder's office.
RESPONSE
It is my opinion that the answer to this question is "no," unless there is a sufficient carryover of appropriated, unexpended County Recorder's Cost Fund revenues from the "past years" involved. This follows from the general proposition that any attempt to pay a claim incurred in one year out of revenues of a following year would offend the provisions of Article 14, Section 2 of the Arkansas Constitution, as amended by Ark. Const. amend. 10.
This general principle was discussed in Attorney General Opinion 2001-250
(copy enclosed) concerning the White County Sheriff's Department, and the payment in fiscal year 2001 of certain bills that were incurred by the Department in fiscal year 2000. I refer you to the opinion for further discussion of the constitutional principle. For purposes of your question, however, the principle is adequately summarized in the statement that "the White County Quorum Court could not appropriate 2001 revenues to pay bills incurred by the White County Sheriff's Department and the White County Detention Center in 2000." Id. at 2.
With regard to your particular question, I lack sufficient facts to determine whether any funds were appropriated from the County Recorder's Cost Fund in the past years, but not actually expended, to pay the salaries and administrative expenses in question during those years, such that they might be expended in 2002 to reimburse the county general fund.1 I must conclude, however, that in the absence of a carryover of properly appropriated, unexpended County Recorder Cost Fund revenues, the answer to your question is "no."
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
Enclosure
1 A quorum court appropriation is, of course, a prerequisite to any expenditure of funds from the Recorder's Cost Fund. See A.C.A. § 21-6-306
(b) (2) and Ark. Const. art. 16, 12. With regard to the actual use of moneys in the Fund, Section 21-6-306 (c) (1) states that the moneys shall be used "to offset administrative costs." I have previously opined that the term "administrative costs" in 21-6-306 (c) (1) is broad enough to encompass employee salaries, "assuming, of course, that the salary amounts have been appropriated by the quorum court." Op. Att'y Gen.96-235 at 2, citing A.C.A. 14-14-1203 (a) (stating that county employees' compensation "shall be made only on specific appropriation by the quorum court. . . .")